Name: Council Decision (EU) 2015/2397 of 16 December 2015 appointing a Spanish member and a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2015-12-18

 18.12.2015 EN Official Journal of the European Union L 332/144 COUNCIL DECISION (EU) 2015/2397 of 16 December 2015 appointing a Spanish member and a Spanish alternate member of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Paulino RIVERO BAUTE. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Javier GONZALEZ ORTIZ, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as member:  D. Fernando CLAVIJO BATLLE, Presidente del Gobierno de Canarias, and (b) as alternate member:  Da Maria Luisa de MIGUEL ANASAGASTI, Directora General de Asuntos EconÃ ³micos con la UniÃ ³n Europea del Gobierno de Canarias. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 December 2015. For the Council The President C. DIESCHBOURG (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.